815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon RODMAN, Plaintiff-Appellant,v.Anthony J. CELEBREZZE, Jr.;  Carl E. Humphreys, Defendants-Appellees.
No. 86-3651.
United States Court of Appeals, Sixth Circuit.
March 31, 1987.

Before KRUPANSKY and BOGGS, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff, an inmate at the Hocking Correctional Facility, Nelsonville, Ohio, appeals an order dismissing his civil rights complaint.  In his complaint plaintiff alleged, pursuant to 42 U.S.C. Sec. 1983, that pleadings, legal mail, from defendant Celebrezze's office were opened, inspected and copied outside his presence in violation of his constitutional rights.  The district court dismissed his complaint pursuant to defendants' motion under Federal Rule of Civil Procedure 12(b)(6).


3
When an action is dismissed at the pleading stage, material facts alleged in the complaint must be taken as true.  Winston v. Lear-Siegler, Inc., 558 F.2d 1266 (6th Cir. 1977).  Even under this liberal standard, plaintiff's claim could not possibly allege a violation of the First and Fourteenth Amendments.  There is no examination for content or for censorship of ideas.  The prison officials are serving public documents, in accordance with the request of the sender.  If anyone can complain of the actions by the prison officials, it is defendant Celebrezze himself.


4
Accordingly, it is ORDERED that the judgment of the district court be affirmed.  Rule 9(b)(6), Rules of the Sixth Circuit.